Title: From Thomas Jefferson to Alfred Balch, 25 April 1806
From: Jefferson, Thomas
To: Balch, Alfred


                        
                            Apr. 25. 06.
                        
                        Th: Jefferson presents his compliments to mr Balch whose letter of the 21st. he did not recieve till
                            yesterday. the present Minister of the US. at London having a Secretary attached to him, the additional emploiment arising
                            from the occasional mission lately determined on, has not been thought sufficient to require an additional Secretary: nor
                            consequently the occasion of being useful to those whose merit & talents qualify them for such an appointmt. he prays
                            mr Balch to accept his salutations.
                    